Case: 2:20-cv-00039-DLB-EBA Doc #: 29 Filed: 08/27/20 Page: 1 of 1 - Page ID#: 155




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CIVIL ACTION NO. 20-39-DLB-EBA

JACK L. NAGEL, JR.                                                            PLAINTIFF


v.                                      ORDER


OTIS ELEVATOR CO., et al.                                                DEFENDANTS

                                *** *** *** *** *** ***
       This matter is before the Court upon the August 11, 2020 Report and

Recommendation (“R&R”) of United States Magistrate Judge Edward B. Atkins (Doc.

# 25), wherein he recommends that Otis Elevator Company’s Motion to Dismiss be

denied as moot. No objections having been filed, and the time to do so having now

expired, the R&R is ripe for the Court’s consideration. The Court having reviewed the

R&R, concluding that it is sound, and being otherwise sufficiently advised,

       IT IS ORDERED as follows:

       (1)   The Magistrate Judge’s Report and Recommendation (“R&R”) (Doc. # 25)

is hereby ADOPTED as the findings of fact and conclusions of law of the Court; and

       (2)   Otis Elevator Company’s Motion to Dismiss (Doc. # 12) is hereby DENIED

AS MOOT.

       This 27th day of August, 2020.
